Citation Nr: 1455552	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2011 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he developed diagnosed ischemic heart disease due to exposure to herbicides during service in the Vietnam War. Specifically, the Veteran contends that in November 1970, while serving aboard the U.S.S. Oriskany, he was on his way home from service but first stopped in Da Nang in Vietnam for 4 to 6 hours for repair.  See, e.g., a statement from the Veteran dated November 2011; see also the September 2013 Board hearing transcript, page 5.  In support of his claim, the Veteran submitted a statement from J.C., who served with the Veteran aboard the U.S.S. Oriskany.  J.C. corroborated the Veteran's report that they served aboard the U.S.S. Oriskany and had boarded a flight to Clark Air Force Base, and from there they stopped at the base in Da Nang.

The Board notes that the Veteran's service personnel records have been obtained and included in the claims file for review. The claims folder also contains a February 2012 report from the Joint Services Records Research Center (JSRRC).  The JSRRC found that the U.S.S. Oriskany departed Alameda, California on May 14, 1970 for a Western Pacific deployment.  It conducted special operations in the Gulf of Tonkin from June 14-30, July 13-21, August 4-25, September 18 to October 14 and November 8-20.  It arrived back in Alameda on December 10, 1970.  Deck logs from October 1 to December 10, 1970 documented the launching and recovery of aircraft but did not document the destinations that they were going to or coming from.  The Veteran's assertions concerning his temporary stay in Da Nang have therefore not been confirmed.  

Also, during the above-referenced videoconference hearing in September 2013, the Veteran indicated that he currently undergoes treatment for his ischemic heart disease at a VA facility.  The Board notes that the most recent VA treatment records associated with the claims folder are dated March 2012.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

2. Request any VA treatment records dated after March 2012 pertaining to the Veteran's ischemic heart disease.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3. Contact any appropriate source(s) and request a review of Air Force (or any other relevant) records from November 7 to 9, 1970 to determine whether an aircraft departing from Clark Air Force base stopped in Da Nang and, if so, was the Veteran listed on the manifest.  Also, did an aircraft depart Da Nang from November 7 to 9, 1970 bound for Anchorage and, if so, was the Veteran listed on the manifest?

The agency of original jurisdiction will make as many requests as are necessary to obtain the requested information.  If requests for any records are not successful, the agency of original jurisdiction should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records herself, in keeping with his responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2014).

4. The agency of original jurisdiction should provide a copy of the November 7, 1970 Standard Transfer Order to the Defense Accounting and Finance Services (DFAS) and request that they provide the Travel Claim Reconciliation, associated with that Order, to determine if there is any reference to the Veteran having been in Vietnam.  

The agency of original jurisdiction will make as many requests as are necessary to obtain the requested information.  If requests for any records are not successful, the agency of original jurisdiction should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records herself, in keeping with his responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2014).

5. After completing the above development, and any other development deemed warranted, readjudicate the claim. If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

